DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10, 11 and 19 of U.S. Patent No. US 11,138,208 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See the table below for more detail.
Application No. 17/464,497
Patent No. US 11,138,208 B2
Claim 1: A system comprising: a processing unit; and
a memory coupled to the processing unit and storing instructions that, when executed by the processing unit, cause the system to be operable to:






receive, as part of a conversation including a user and 

an agent at a communication application, a request from the user that triggers an identification of information relating to a topic of the request;

extract keywords from the request that identify the topic of the request;

query, with a first query using the keywords as input, a first subset of resources that include a collection of users to identify candidate users from the collection of users that are one or more of knowledgeable about the topic and included within the request;

query, with a second query using the keywords and the candidate users identified from the first query as input, a second subset of resources that manage a collection of content items to identify candidate content items from the collection of content items that are associated with the topic and with which the candidate users have interacted; and








provide the candidate users and the candidate content items to the communication application for presentation as results to the request from the agent within the conversation.

Claim 1: A method for providing contextual insights, comprising: 


monitoring communications of a user of a company to capture static context data associated with participants of the communications and dynamic context data associated with subject matter of the communications;

receiving a request from the user;





extracting keywords from the request that identify a topic of the request; 

querying, with a first query using the keywords as input, one or more company resources to identify candidate users of the company that are one or more of knowledgeable about the topic and included within the request; 

querying, with a second query using the keywords and the candidate users identified from the first query as input, the one or more company resources to identify candidate documents associated with the topic and with which the candidate users have interacted; 


identifying a relevancy of each of the candidate users and the candidate documents to the request based on the static context data and the dynamic context data; 

ranking the candidate users and the candidate documents based on the identified relevancy; and 

providing the ranked candidate users and the ranked candidate documents for display as results to the request.
Claim 2: The system of claim 1, wherein the instructions, that when executed by the processing unit, further cause the system to be operable to:

capture context data associated with the user by at least one of: monitoring a plurality of communications at the communication application in which the user is a participant; and identifying an intent of the user associated with the request.

(Claim 1) …
…
…
…
monitoring communications of a user of a company to capture static context data associated with participants of the communications and dynamic context data associated with subject matter of the communications…
Claim 3: The system of claim 2, wherein the instructions, that when executed by the processing unit, further cause the system to be operable to:

refine the candidate users and the candidate content items provided to the communication application based on the context data associated with the user.

(Claim 1) …
…
…
…
identifying a relevancy of each of the candidate users and the candidate documents to the request based on the static context data and the dynamic context data; 
Claim 4: The system of claim 2, wherein the context data includes static context data associated with participants of the plurality of communications and dynamic context data associated with subject matter of the plurality of communications.

(Claim 1) …
… capture static context data associated with participants of the communications and dynamic context data associated with subject matter of the communications…
Claim 5: The system of claim 4, wherein the static context data includes data about the participants that does not change during the plurality of communications.

Claim 2: The method of claim 1, wherein the static context data includes data about the participants that does not change during the communications.

Claim 6: The system of claim 4, wherein the dynamic context data associated with the subject matter of the plurality of communications relates to information about topics and users from the collection of users discussed during the plurality of communications.

Claim 3: The method of claim 1, wherein the dynamic context data associated with subject matter of the communications relates to information about topics and people discussed during the communications.
Claim 7: The system of claim 2, wherein if the keywords extracted from the request have two or more meanings, the instructions, when executed by the processing unit, cause the system to be further operable to:

identify, using the context data, one of the two or more meanings intended by the user.


Claim 8: The system of claim 1, wherein the first subset of resources that include the collection of users include one or more of an enterprise directory, a social network, or a relational graph.

Claim 5: The method of claim 4, wherein the people resource includes one or more of an enterprise directory, a social network, or a relational graph.
Claim 9: The system of claim 1, wherein the second subset of resources that manage the collection of content items include one or more of a document database, a document management system, an information management index, or a repository service.

Claim 11: The method of claim 1, wherein querying, with the second query using the keywords and the candidate users identified from the first query as input, the one or more company resources further includes querying a document resource to identify the candidate documents, wherein the document resource includes one or more of a document database, a document management system, an information management index, or a repository service.
Claim 10: The system of claim 1, wherein the first subset and the second subset of resources are embodied in a relational graph comprising user nodes for the collection of users, content item nodes for the collection of content items, and edges between each of the user nodes and one or more of the content item nodes to represent authorship, modification, or a view of a content item corresponding to the content item node by a respective user corresponding to the user node.


Claim 11: The system of claim 1, wherein the instructions that, when executed by the processing unit, further cause the system to be operable to: authenticate access of the user to the first subset and second subset of resources via an authentication process.

Claim 19: The system of claim 14, wherein a trusted relationship is established between the user of the company, the system, and the one or more company resources via an authentication process.
Claim 12: The system of claim 1, wherein the user is associated with a company and at least a portion of the first subset and second subset of resources are company resources.

(Claim 1) … monitoring communications of a user of a company…
…
querying, with a second query using the keywords and the candidate users identified from the first query as input, the one or more company resources…
Claim 13: The system of claim 1, wherein the instructions that, when executed by the processing unit, further cause the system to be operable to:

receive, as part of the conversation including the user and the agent at the communication application, another request from the user for additional
information about one or more of the candidate users and the candidate content items provided as results; 

query one or more of the first subset and the second subset of resources to respectively retrieve the additional information about the one or more of the candidate users and the candidate content items; and

provide the additional information to the communication application for presentation as results to the other request from the agent within the conversation.
Claim 10: The method of claim 1, further comprising: 



receiving another request from the user for additional information about one or more of the ranked candidate users and the ranked candidate documents; and 


(Claim 11) … The method of claim 1, wherein querying, with the second query using the keywords and the candidate users identified from the first query as input… 

providing the additional information responsive to the other request.


Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,138,208 B2 in view of Bruno et al., US 20160048772 A1 (hereinafter “Bruno”).

Claim 1: ‘208 discloses the limitations as shown in the table above. ‘208 does not explicitly disclose an agent at a communication application, a request from the user that triggers an identification of information relating to a topic of the request.
However, Bruno discloses this (Bruno, [0052] note In an initial question input stage 310, the QA system receives an input question that is presented in a natural language format. That is, a user may input, via a user interface, an input question for which the user wishes to obtain an answer, e.g., “Who are Washington's closest advisors?” In response to receiving the input question, the next stage of the QA system pipeline 300, i.e. the question and topic analysis stage 320, parses the input question using natural language processing (NLP) techniques to extract major features from the input question, classify the major features according to types, e.g., names, dates, or any of a plethora of other defined topics).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the question and answer system of Bruno into the invention disclosed by ‘208 according to known methods (i.e. receiving a question as input and processing the question using NLP techniques to extract major features and classify the major features according to topics). Motivation for doing so is that an advantage of this model is that it is broadly applicable to any domain for which question and answer collections can be harvested (Bruno, [0063]).

Claim 7: ‘208 discloses the limitations as shown in the table above. ‘208 does not explicitly disclose wherein if the keywords extracted from the request have two or more meanings, the instructions, when executed by the processing unit, cause the system to be further operable to: identify, using the context data, one of the two or more meanings intended by the user.
However, Bruno discloses this (Bruno, [0052] note i.e. the question and topic analysis stage 320, parses the input question using natural language processing (NLP) techniques to extract major features from the input question, classify the major features according to types, e.g., names, dates, or any of a plethora of other defined topics. For example, in the example question above, the term “who” may be associated with a topic for “persons” indicating that the identity of a person is being sought, “Washington” may be identified as a proper name of a person with which the question is associated, “closest” may be identified as a word indicative of proximity or relationship, and “advisors” may be indicative of a noun or other language topic).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the question and answer system of Bruno into the invention disclosed by ‘208 according to known methods (i.e. receiving a question as input and processing the question using NLP techniques to extract major features and classify the major features according to topics). Motivation for doing so is that an advantage of this model is that it is broadly applicable to any domain for which question and answer collections can be harvested (Bruno, [0063]).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,138,208 B2 in view of KOHLMEIER et al., US 20160371259 A1 (hereinafter “Kohlmeier”).

Claim 10: ‘208 discloses the limitations as shown in the table above. ‘208 does not explicitly disclose wherein the first subset and the second subset of resources are embodied in a relational graph comprising user nodes for the collection of users, content item nodes for the collection of content items, and edges between each of the user nodes and one or more of the content item nodes to represent authorship, modification, or a view of a content item corresponding to the content item node by a respective user corresponding to the user node.
However, Kohlmeier discloses this (Kholmeier, [0006] note an edge between a node representing a user and a node representing a document or a piece of content, [0026] note document graph can include nodes representing an entity (a person or an object) and edges representing connections between nodes (e.g., the relationship or action associated with the two entities), [0027] note The edges may have various properties, such as the type of action that the edge represents... The edge property may also include additional details regarding action or actor such as whether the reusable component was created/originated as part of that particular document, was inserted into that particular document, and by whom)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the document graph of Kholmeier into the invention disclosed by ‘208 according to known methods (i.e. storing content and user information in a graph data structure including nodes and edges). Motivation for doing so is that this document graph can be leveraged to identify relevant reusable content and track its reuse (Kholmeier, [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165